[ex103glblfirstamendmentt001.jpg]
Exhibit 10.3 FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT THIS FIRST
AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is dated as of
March 30, 2016 and is entered into by and among TERRAFORM GLOBAL OPERATING, LLC,
a Delaware limited liability company (“Borrower’’), the other Credit Parties
party hereto, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as a Lender and as
Administrative Agent (“Administrative Agent”) and the other Lenders party
hereto, and is made with reference to that certain CREDIT AND GUARANTY AGREEMENT
dated as of August 5, 2015 (as amended through the date hereof, the “Credit
Agreement”) by and among Borrower, TERRAFORM GLOBAL, LLC, a Delaware limited
liability company, the subsidiaries of Borrower named therein, the Lenders, the
Administrative Agent, Collateral Agent and the other Agents named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement after giving effect to this
Amendment. RECITALS WHEREAS, the Credit Parties have requested that the
Requisite Lenders and Administrative Agent agree to amend certain provisions of
the Credit Agreement as provided for herein; and WHEREAS, subject to certain
conditions, the Requisite Lenders and Administrative Agent are willing to agree
to such amendments relating to the Credit Agreement. NOW, THEREFORE, in
consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows: SECTION I. AMENDMENTS TO
CREDIT AGREEMENT A. Section 5.1(c) of the Credit Agreement is hereby amended to
insert the following proviso immediately following the phrase “in accordance
with generally accepted auditing standards);” appearing therein: “provided that,
notwithstanding anything herein to the contrary, the financial statements and
accompanying report delivered pursuant to this Section 5.1(c) with respect to
the Fiscal Year ending December 31, 2015 shall be delivered on or before April
30, 2016;” B. Section 9 of the Credit Agreement shall be amended to add Section
9.11 thereto in applicable numerical sequence as follows: “9.11. Engagement of
Financial Consultant by Administrative Agent. Administrative Agent or its
counsel may, at Administrative Agent’s sole discretion, engage one or more
financial or other advisors or consultants satisfactory to Administrative Agent,
to advise and assist Administrative Agent, Administrative Agent’s counsel, and
Lenders with their on- going assessment of Borrower’s financial performance and
its ability to repay the Obligations. Each Credit Party will, and will cause
each of its Subsidiaries to, permit any such advisor or consultant to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested. Such financial or other advisors or
consultants shall comply with the Section 10.17 (Confidentiality) of the Credit
Agreement as if such advisor or consultant were a Lender. Administrative Agent
and Lenders



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt002.jpg]
Exhibit 10.3 2 may elect to maintain the confidentiality of any conclusions
reached or reports prepared by any such advisor or consultant and may also
provide that any such advisor’s or consultant’s conclusions shall be covered by
the attorney work-product privilege. Each Credit Party agrees to reimburse
Administrative Agent for any and all reasonable fees and expenses of any such
advisor or consultant in accordance with Section 10.3 of the Credit Agreement.”
SECTION II. CONDITIONS TO EFFECTIVENESS This Amendment shall become effective as
of the date hereof only upon the satisfaction of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”): A. Execution. Administrative Agent
shall have received a counterpart signature page of this Amendment duly executed
by each of the Credit Parties, the Administrative Agent, the Collateral Agent
and the Requisite Lenders. B. Representations and Warranties. The
representations and warranties contained in Section III hereof and in Sections
4.1, 4.2, 4.3, 4.4, 4.5, 4.6, and 4.25 of the Credit Agreement shall be true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof. C. Default. As of the date hereof, no event shall have occurred and be
continuing or would result from the effectiveness of this Amendment that would
constitute an Event of Default or a Default. D. Consulting Services Engagement
Letter. Administrative Agent shall have received a counterpart signature page of
the consulting services engagement letter (the “Engagement Letter”), dated on or
about the date hereof, duly executed by each of Zolfo Cooper, LLC (“ZC”), Latham
& Watkins LLP, the Administrative Agent and Parent and its subsidiaries. E.
Fees. The Administrative Agent shall have received, or shall have received
satisfactory confirmation of payment of, all fees and other amounts due and
payable on or prior to the First Amendment Effective Date, including (i) the
retainer payable to ZC pursuant to the Engagement Letter and (ii) to the extent
invoiced, all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Credit Document. SECTION III.
REPRESENTATIONS AND WARRANTIES In order to induce Administrative Agent and the
Requisite Lenders to enter into this Amendment and to amend the Credit Agreement
in the manner provided herein, each Credit Party party hereto represents and
warrants to Administrative Agent that the following statements are true and
correct in all respects: A. Corporate Power and Authority. Each Credit Party
party hereto has all requisite power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents.



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt003.jpg]
Exhibit 10.3 3 B. Authorization of Agreements. The execution and delivery of
this Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party. C. No Conflict. The execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of the Amended Agreement
and the other Credit Documents do not and will not (i) violate (A) any provision
of any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party, except for such approvals or
consents which will be obtained on or before the date hereof and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect. D. Governmental Consents. No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution and delivery
by each Credit Party of this Amendment and the performance by each Credit Party
of the Amended Agreement and the other Credit Documents, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect. E. Binding Obligation. This Amendment
and the Amended Agreement have been duly executed and delivered by each of the
Credit Parties party hereto and thereto and each constitutes a legal, valid and
binding obligation of such Credit Party, to the extent a party hereto and
thereto, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). F. Incorporation of Representations and Warranties from
Credit Agreement. The representations and warranties contained in Sections 4.1,
4.2, 4.3, 4.4, 4.5, 4.6, and 4.25 of the Amended Agreement are and will be true
and correct in all material respects on and as of the date hereof to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof. G. Absence of Default. No event
has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default. SECTION IV. ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION Each
Credit Party hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Credit Party hereby
confirms and reaffirms that each Credit Document



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt004.jpg]
Exhibit 10.3 4 to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Credit Documents the payment
and performance of all “Obligations” and “Secured Obligations”, as applicable,
under each of the Credit Documents to which it is a party (in each case as such
terms are defined in the applicable Credit Document). Each Credit Party
acknowledges and agrees that, after giving effect to this Amendment, any of the
Credit Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. As of the First Amendment Effective Date, each
Credit Party reaffirms each Lien it granted to the Collateral Agent for the
benefit of the Secured Parties, and any Liens that were otherwise created or
arose under each of the Credit Documents to which such Credit Party is party and
reaffirms the guaranties made in favor of each Secured Party under each of the
Credit Documents to which such Credit Party is party, which Liens and guaranties
shall continue in full force and effect during the term of the Credit Agreement
and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document, in each case,
on and subject to the terms and conditions set forth in the Credit Agreement and
the Credit Documents. Each Guarantor acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement. SECTION V.
MISCELLANEOUS A. Reference to and Effect on the Credit Agreement and the Other
Credit Documents. (i) On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment. (ii)
Except as specifically amended by this Amendment, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. (iii) The execution, delivery and performance of this
Amendment shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of any Agent or Lender under, the Credit
Agreement or any of the other Credit Documents. B. Headings. Section headings
herein are included herein for convenience of reference only and shall not
constitute a part hereof for any other purpose or be given any substantive
effect. C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt005.jpg]
Exhibit 10.3 5 MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. D. Counterparts. This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
format (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment. E. Credit Document. This Amendment shall
constitute a Credit Document. [Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt006.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above. TERRAFORM GLOBAL, LLC By: /s/
Rebecca Cranna Name: Rebecca Cranna Title: Executive Vice President and Chief
Financial Officer TERRAFORM GLOBAL OPERATING, LLC By: /s/ Rebecca Cranna Name:
Rebecca Cranna Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt007.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] EM HOLDINGS 18, LLC By: TerraForm Global Operating, LLC, its managing
member By: /s/ Rebecca Cranna Name: Rebecca Cranna Title: Executive Vice
President and Chief Financial Officer SE EMERGING MARKETS SOLAR HOLDINGS PTE.
LTD. By: ____/s/ Authorized Signatory_________________ Name: Title: Authorized
Signatory TERRAFORM GLOBAL INTERNATIONAL HOLDINGS B.V. By: ______/s/ S.I.
Rep_________________________ Name: S.I. Rep Title: Managing Director



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt008.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] GOLDMAN SACHS BANK USA, as Administrative Agent, Collateral Agent and
as a Lender By: ____/s/ Anisha Malhotra__________________ Anisha Malhotra
Authorized Signatory



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt009.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] BANK OF AMERICA, N.A., as a Lender By: __/s/ Mark
Godfriaux________________ Mark Godfriaux Vice President



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt010.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] BARCLAYS BANK PLC, as a Lender By: __/s/ Matthew
Cybul________________ Matthew Cybul Authorized Signatory



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt011.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] CITIBANK, N.A., as a Lender By: __/s/ Carl Cho________________ Carl
Cho Vice President



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt012.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By: __/s/ M.
Tarkington________________ M. Tarkington Authorized Signatory By: __/s/
Authorized Signatory________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt013.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] MORGAN STANLEY BANK, N.A., as a Lender By: __/s/ Authorized
Signatory________________ Authorized Signatory



--------------------------------------------------------------------------------



 
[ex103glblfirstamendmentt014.jpg]
Exhibit 10.3 [Signature Page to First Amendment to Credit and Guaranty
Agreement] SOCIETE GENERALE, as a Lender By: __/s/ Nigel Elvey________________
Nigel Elvey Director



--------------------------------------------------------------------------------



 